—In an action, inter alia, to recover damages for sexual discrimination, the defendant appeals from an order of the Supreme Court, Nassau County (DiNoto, J.), dated April 2, 1998, which denied its motion for summary judgment.
Ordered that the order is affirmed, without costs or disbursements.
There are issues of fact as to whether the reasons put forth by the defendant for its decision to terminate the plaintiffs employment were, in fact, “ ‘not its true reasons, but a pretext for discrimination’ ” (Matter of Miller Brewing Co. v State Div. of Human Rights, 66 NY2d 937, 939, quoting Texas Dept. of Community Affairs v Burdine, 450 US 248, 253; see also, Matter of State Div. of Human Rights v County of Onondaga Sheriff’s Dept., 71 NY2d 623). Accordingly, the Supreme Court properly denied the defendant’s motion for summary judgment (see generally, Zuckerman v City of New York, 49 NY2d 557). O’Brien, J. P., Santucci, Altman and H. Miller, JJ., concur.